                                                                          Fiijrc
                                                  U.S. DISTRIUVCCUR.T
             IN THE UNITED STATES DISTRICT COURT FOR        i'A L i V.
                          SOUTHERN DISTRICT OF GEORGIA                      .
                               AUGUSTA DIVISION                   Z0I9FEBI^ AM 11^22

WHITESELL CORPORATION,                     *                         SO.DiCi'. '.>r G^.
                                           *


              Plaintiff,                   *
                                           ★


        V.            ■                    *               CV 103-050
                                           ★


ELECTROLUX HOME PRODUCTS,                  *
INC., HUSQVARNA, A.B., and                 *
HUSQVARNA OUTDOOR PRODUCTS,                *
INC.,                                      *
                                           *


              Defendants.                  *




                                     ORDER




        On February 11, 2019, this Court conducted a hearing on

Defendants'        ^'Motion    for   Sanctions       and    to    Stay    the    Joint

Discovery Plan" ("Sanctions Motion").                      (Doc. No. 1070.)           At

the outset of the            hearing, having thoroughly reviewed the

extensive briefs of the parties and evidence of record prior

thereto,      the    Court     announced       its   finding       that   Plaintiff

Whitesell Corporation ("Plaintiff") had violated its discovery

obligations and had misled Defendants and the Court. The only

issue    to   be    determined       at   that    point     was    the    matter      of

sanctions.         The Court afforded Plaintiff an opportunity to

present evidence and argument in mitigation of this finding.

Defendants      also       presented      evidence    and        argument       of   the

prejudice they have suffered.                  The Court took the matter of
sanctions    under    advisement.          Presently, and         upon   careful

consideration,       the    Court    has     determined        that   the     only

appropriate sanction in this case is to strike Plaintiff s

claim for lost profits as requested by Defendants in their

Sanctions Motion.




                              I.    BACKGROUND^

     Through its Second Amended Complaint, Plaintiff claims

that Defendants failed and refused to fully transition and

purchase    from   Plaintiff       all     parts    as    required    under    the

parties' Strategic Partnership Agreement, their Settlement

Memorandum, and the 2005 Consent Order.                  Plaintiff seeks lost

profits    resulting       from    these    breach       of   contract   claims.

Defendants have consistently maintained that any breach of

their commitment obligations under the various agreements was

caused by Plaintiff's own conduct, alleging in part that

Plaintiff did not have the capability of supplying the parts.

     Product cost information (i.e., cost per part) has been

sought by Defendants throughout discovery.                     Defendants have

unequivocally      sought     any     data     or    information,        whether

Plaintiff relied upon it or not, that related in any way to



     ^     The Court relies upon and incorporates herein the
extensive briefs related to the Sanctions Motion to provide a
more detailed factual background of the case.     This short
overview is designed only to provide a general sense of the
Court's finding of sanctionable conduct.
the cost of parts on a per-part basis.          Defendants had reason

to believe from prior litigation testimony that Plaintiff's

IFS system contained such information.^              Defendants filed a

motion to compel, unsatisfied that Plaintiff did not possess

such information.      The Court concluded early in the discovery

process that the most efficient and meaningful way to resolve

the   parties'   numerous      discovery   disputes     was   to   conduct

regular discovery hearings.^        The production of product cost

information    often    took   center   stage   at   these    hearings.

Plaintiff represented to this Court and to Defendants time and

time again that per-part cost data does not exist in IFS or

anywhere else.''       Upon the Court's pointed inquiry on this

issue,    Plaintiff    maintained   that   it   would    be   using   only

company-level financial documents (such as tax returns and

general ledgers) and monthly earning reports to calculate part

costs for purposes of its lost profits claim.                  The Court

instructed Plaintiff to be sure that it had no responsive



      ^   The IFS is Plaintiff's Enterprise Resource Planning
C^ERP") system.  Plaintiff replaced its previous ERP system
known as Tools with the IFS in May 2003.

      ^   Though this case has been pending since 2003, the
discovery phase related to the relevant requests did not begin
until the summer of 2014.    The first discovery hearing was
conducted on March 12, 2015.

          (See Hrg. Tr. of Aug. 14, 2015, Doc. No. 683, at 29-
49; Hrg. Tr. of Jan. 21, 2016, Doc. No. 775, at 70-94; Hrg.
Tr. of Apr. 27, 2016, Doc. No. 819, at 102-28; and Hrg. Tr. of
Nov. 16, 2016, Doc. No. 873, at 85-103.)
information, lamenting that it could not order production of

something that did not exist.              On July 14, 2017, Plaintiff

certified to the Court that it had ''produced all responsive

data and information, in its possession, custody and control

concerning product costs and expenses."^               (Doc. No. 923.)

Plaintiff continued its representation that no additional per-

part cost data existed in a letter to Defendants on March 23,

2018.       (S^ Doc. No. 1099, Ex. 12, at 1.)

        In May 2018, Defendants deposed Plaintiff's employee,

Chris Jones, who testified that every part entered into IFS

contains a "Unit Cost" data field, i.e., product level cost

data.         When    confronted    with     this   testimony     and   upon

Defendants' demand for the information. Plaintiff refused to

provide       the    data   because,    in   its    estimation,    it    was

unreliable.®         Plaintiff further maintained that the data was

irrelevant to the case because its damages expert did not

intend to rely upon it in his calculations.               Defendants filed

a motion to compel seeking this data from the IFS system on

July 13, 2018.         And so began over seven months of litigation




        ®    Plaintiff      similarly   certified   its    production   was
complete in court during the discovery hearings.                  (See n.4,
supra.)

     ® (See Pl.'s Ltr. of June 25, 2018, Doc. No. 1099, Ex.
15, at 21 (stating "we cannot agree to inject unreliable
'data' into the case where no party could defensibly rely upon
it").)
related to Plaintiff s wrongful withholding of the product

cost information in the IFS system.         Plaintiff did produce the

requested information in July 2018, but only after the close

of   fact   discovery-including      the    four-day   Rule    30(b)(6)

deposition of Mr. Neil Whitesell, Plaintiffs principal.''

      To    be   sure,   Plaintiff   has    violated   its    discovery

obligations      in   failing   to    timely     provide      responsive

information to the requests of Defendants and this Court.

Plaintiff consistently denied the existence of per-part cost

data, and when its deceit was revealed, it refused to produce

the information because it is ^'unreliable" and unnecessary to

support its claim of lost profits.         This position, however, is

antithetical to the purpose and scope of discovery.              Federal

Rule of Civil Procedure 26(b)(1) provides that parties may

obtain discovery that is "relevant to anv party's claim or

defense" (emphasis added).      Relevance for discovery purposes

is much broader than relevance for trial purposes and should

be allowed "unless it is clear that the information sought has

no possible bearing on the subject matter of the action."

Dunkin' Donuts. Inc. v. Marv's Donuts. Inc.. 2001 WL 34079319,

*2 (S.D. Fla. Nov. 1, 2001).         The party resisting discovery




     ^ Of note. Plaintiff produced the data in its Inventory
Transactions Spreadsheets on July 3, 2018, but did not reveal
to Defendants that the information they sought was included
therein until fact discovery was closed.
has the burden to show that the information is not relevant or


is of such marginal relevance that the potential harm the

discovery may cause would outweigh the presumption in favor of

broad disclosure.   EEOC v. AutoZone. Inc.. 2007 WL 9717741, *2

(S.D. Ala. Aug. 3, 2007).     In this case. Plaintiff did not

^'resist" production of the per-part cost data in IFS {thereby

allowing the Court to adjudge the propriety of withholding the

information); rather, it denied its existence.     A party may

not unilaterally determine what evidence it will disclose and

produce based upon its own evaluation of its usefulness or

relevance.


     Now that the information has been produced. Plaintiff

persists that the data is unreliable and useless and therefore

Defendants have suffered no prejudice.   In closing statements

at the hearing. Plaintiff's counsel suggested that this Court

should wait until the close of expert discovery to ascertain

the relevance of the undisclosed data.    He further surmised

that a jury would also readily determine that the IFS per-part

cost data is not reflective of Plaintiff's product costs.   But

that is the Court's point.     It was not within Plaintiff's

authority to make that decision for the jury, or for the Court

for that matter, by withholding the information.
                            II.   LEGAL ANALYSIS


A.   Federal Rule of Civil Procedure 37^

     Rule 37(b)(2)(A) provides for sanctions for a party's

failure to obey a court order to provide discovery, including

the ability to strike pleadings in whole or in part.              An oral

order may provide the requisite basis for a Rule 37(b)(2)(A)

sanction.      Malautea v. Suzuki Motor Company, 987 F.2d 1536,

1542 n.7      (11*^^ Cir.   1993) (citing Avionic Co.       v. General

Dynamics Corp..      957     F.2d   555, 558   (8*^^ Cir. 1992)    (""Oral

proceedings compelling discovery that ^unequivocally give a

litigant notice' of the discovery required are sufficient for

Rule 37(b)(2) sanctions.")).          In this case, the Court orally

pronounced during the discovery hearings that Plaintiff should

provide any and all per-part cost data in its possession in

response to the challenged discovery requests.               Plaintiff

failed   to   obey   the    Court's   directives   when   it failed    to

disclose the existence of the subject IFS data.

     Rule 37(c)(1) addresses a party's failure to disclose or




     ® Defendants invoke both Federal Rule of Civil Procedure
37 and the Court's inherent authority in moving for sanctions.
Indeed, "if, in the informed discretion of the court, neither
the statutes nor the rules are up to the task, the court may
safely rely on its inherent power" to sanction bad-faith
conduct in the course of litigation. See Chambers v. NASCO.
Inc.. 501 U.S. 32, 50 (1991). The Court has determined that
Rule 37 provides a sufficient basis to impose sanctions in
this case, but also relies upon its inherent sanctioning
authority to address bad-faith litigation.
supplement an earlier response to a discovery request.                             It

states:


             If a party fails to provide information . . .
      as required by Rule 26(a) or (e)®, the party is not
      allowed to use that information . . . to supply
      evidence on a motion, at a hearing, or at a trial,
      unless the failure was substantially justified or
      is    harmless.    In   addition          to    or   instead   of   this
      sanction, the court, on motion and after giving an
      opportunity to be heard:

             (A) may order payment of reasonable expenses,
      including attorney's fees, caused by the failure;
      or



           (B) may impose other appropriate sanctions,
      including any of the orders listed in Rule
      37(b)(2)(A)(i)-(vi).

The   sanctions     listed    in     Rule    37(b)(2)(A)(i)-(vi)           include

striking     pleadings   in     whole      or    in    part.     In   this   case.

Plaintiff failed to disclose and supplement its discovery

responses with the IFS unit cost data.

      Plaintiff has violated both Rule 37(b)(2)(A) and Rule

37(c)(1).      Rule 37 grants this Court discretion to choose a

sanction     that   is   just      and     appropriate,        and    Defendants'

requested sanction of striking Plaintiff's lost profits claim

is specifically listed          as    an    available        sanction for        both

violations.




      ®    Rule 26(e) imposes a duty to supplement, or correct any
prior response to an interrogatory or request for production
"in a timely manner if the party learns that in some material
respect  the   disclosure  or   response  is  incomplete   or
incorrect."
B.   Sanctions


     The sanctions of Rule 37 come into play upon a party's

violation of the rule, notwithstanding any lack of willfulness

or bad faith.          In re Seroauel Products Liability Litigation.

244 F.R.D. 650, 656 (M.D. Fla. 2007) (cited sources omitted).

However, considerations of the offending party's reasons for

the violation, the presence of willfulness or bad faith, the

prejudice that may befall the opposing party, and the lack of

available lesser sanctions are important in fashioning the

appropriate       sanction.       Id.; Perrvmond          v.     Lockheed   Martin

Corp.. 2011 WL 13269790, *3 (N.D. Ga. June 9, 2011) (cited

source omitted); see also Searock v. Stripling. 736 F.2d 650,

653 (11*^^ Cir. 1984) (explaining that the dismissal of an

action   as   a   sanction       should     be   based    on   evidence     of   the

sanctioned party's willfulness, bad faith or fault).

     A brief background of Plaintiff's lost profits claim is

warranted here.         The parties' Settlement Memorandum obligates

Defendants to transition to Plaintiff any and all Brunner and

wireform parts by December 31, 2003.                      To the extent that

Defendants did not transition these parts. Defendants agreed

to ''transition         additional     mutually     agreed       upon   parts    for

[Plaintiff]       to    supply    in   an    amount      which    creates    gross

purchases . . . equal to the calendar                     year 2002 purchase

value" of Brunner and wireform parts ("substitute parts").
There is no dispute that the Brunner and wireform parts were

not transitioned at any time in the case, and there is no

dispute that substitute parts were not identified.                       Instead,

the parties dispute the reason behind this non-transition.

For Plaintiff's part, it claims it had expended money and

resources for two years prior to the Settlement Memorandum in

order to either make the custom parts or obtain the parts from

sub-suppliers; however. Defendants never purchased the parts

(nor       did   they   ever    intend     to    purchase    the    parts).     For

Defendants' part, they claim that Plaintiff was unable to meet

their demands and that per-part cost data, particularly as it

relates to sub-supplied parts, could show that the supply of

the    parts      would      result   in   a    negative    profit    margin    for

Plaintiff.         The claim that arises out of this dispute is

Whitesell's claim for lost profits.^

       A     claim      of     lost   profits       necessarily      involves     a

calculation of product costs.                  It is understandable then that

Defendants would seek all information about product costs from

Plaintiff to test or verify any lost profit calculation.                        But

Defendants have maintained throughout this litigation that

product cost data could also aid their theory of defense.

Product cost data could speak to Plaintiff's profitability and



       ®     The lost profits claim involves more parts than the
Brunner and wireform parts,                but these        parts   comprise    the
largest part of the claim.

                                           10
readiness to supply parts.

      Defendants' need for any product cost data is amplified

because of two factors beyond their control.      First, Plaintiff

has maintained that it does not measure its profitability on

a per-part or even a product line basis.        Without benchmarks

or snapshots of per-part costs. Defendants have been subject

to the whim of Plaintiff's expert from the outset.         Second,

Plaintiff failed to maintain any information pertaining to

product costs and purchase order history from its prior ERP

system at this crucial time in the parties' relationship.

Defendants argue that Plaintiff failed to maintain data and

spreadsheets manually created outside of the prior ERP system

as   well,   showing   that   contemporaneous   e-mails   reference

attached documents that have not been found and produced.

Thus, any contemporaneous information about product costs is

magnified in importance to Defendant.

      In short. Defendants have been hampered by the lack of

product cost information both in supporting their theory of

defense and in evaluating any lost profits calculation.      Thus,

the withholding of the IFS ^'unit cost" data is particularly

egregious in the context of this case.

      In mitigation of its conduct. Plaintiff offers evidence

that the unit cost data in IFS was not maintained on an on

going basis.   Plaintiff explains that while IFS requires entry



                                 11
of a number in this field           when entering a         part into the

system, the    number is of         no    value   because   it cannot    be

supported.     Plaintiff's attempt to discredit the evidence,

however, is     unavailing for several reasons.              First, it is

difficult to imagine that the person inputing a unit cost into

IFS would make up numbers such as 0.0484000 or 0.0157620.

Second, Defendants presented evidence tending to show that the

unit   costs   were   updated    or      changed.     Third,   Defendants

presented    evidence     that in     several instances,       the   prices

negotiated by Plaintiff with a sub-supplier were the same as

the unit cost entered into IFS.           Fourth, Defendants presented

evidence    showing   a   correlation      between   the    per-part   cost

associated with a purchase order in the 2016 Purchase Order

History Document and the unit cost listed in IFS for the same

part and purchase order.        Fifth, Defendants showed an example

of a part that had a negative profit margin when assessed with

the withheld IFS product cost.           While admittedly this sampling

by Defendants is small in relation to the number of Parts in

Suit, it must be remembered that Plaintiff did not retain any

potential supporting documentation existing prior to May 1,

2003, the date it implemented the IFS system.                Finally, Mr.

Neil Whitesell testified that all the detailed data maintained

in the IFS system which will go into the calculation of per-

part costs for purposes of its lost profits damages claim is



                                    12
accurate; yet, he would have the Court believe that the only

field that is completely inaccurate is the one that was not

disclosed to Defendants.


     The   unit cost data in IFS is a snapshot in time of

product costs.     Even Mr. Neil Whitesell admitted as much in

his testimony.     While the data may not reflect the ultimate

product cost of a particular part, it is a starting point, a

reference, a piece of a puzzle.        Anv challenges to the data^s

accuracy should have olaved out in the discovery process.

     In    producing the   data   only after the     close of fact

discovery. Defendants have been deprived of the opportunity to

select deponents based on and to question deponents about the

data. They have expended considerable resources working under

the assumption that product cost data does not exist and

crafting   their   theory of   defense     without the   benefit   of

potentially vital information.         Their experts have labored to

analyze and evaluate Plaintiff's lost profits claim without

the benefit of per-part costs.         The prejudice worked against

Defendants is extraordinary.


         Mr. Whitesell actually referred to the entry field as
a ''little snippet of a snapshot" which is unsupported by any
documentation and does not take into account design changes
and other costs such as raw material costs, labor costs and
tooling costs. He also testified that the unit cost entry was
"just [] what you paid a supplier for that cost at some point
in time." While a transcript of the hearing is not available
at this time, the Court is able to listen to the audio file of
the hearing on its internal recording system. For The Record
("FTR").

                                  13
        So too it is irreparable.                The Court cannot unring the

discovery       bell    or    rewind      time    to    put    Defendants      in     the

position of making decisions and conducting depositions armed

with the withheld information.                   The Court readily determines

that the only appropriate sanction in this case is to strike

Plaintiff's          lost     profits     claim.         There       is     simply     no

alternative.


        The Court also readily finds that Plaintiff acted in bad

faith.         One     need      only    review    the        hearing      transcripts

referenced in footnote 4, supra, to conclude that all parties

in the courtroom, particularly the presiding judge, clearly

and      unequivocally            understood        Defendants'            quest     for

contemporaneous per-part cost data and the reasons therefor.

Equally manifest is the Court's directive that any per-part

cost    data    be     produced.          Time    and    time       again    Plaintiff

represented      that       no   such    data    existed.           When    found    out.

Plaintiff double-downed and opted to withhold the information

by insisting that production was unwarranted because the data

had no value to its case.               Then, Plaintiff essentially triple-

downed,        obfuscating         the     issues        with        semantics       and

qualifications as to what Defendants and the Court actually

requested of it.             This is willful.           This is bad faith.            In

addition to allaying the prejudice caused to Defendants, the

Court    must    vindicate        its    authority.           The    harsh    sanction

imposed here is the denouement.

                                           14
                            Ill.      CONCLUSION


     Upon the foregoing, the Court hereby GRANTS the Sanctions

Motion (doc. no. 1070) and STRIKES Plaintiff's claim for lost

profits on its breach of contract claims.                Defendants' motion

to compel Plaintiff's production of the IFS per-part cost data

(doc. no. 1028) and Plaintiff's motion to withdraw the motion

to compel (doc. no. 1032) are DENIED AS MOOT.                     Plaintiff's

motion to stay ruling on the Sanctions Motion (doc. no. 1121)

and its motion to strike the Sanctions Motion (doc. no. 1130)

are DENIED.


     The Court will award reasonable attorney's fees and costs

associated with Defendants' Sanctions Motion.                  Defendants are

invited     to   submit    an   application        for    their      costs    and

attorney's fees incurred in drafting and filing the Sanctions

Motion and the attendant briefs, the costs and attorney's fees

incurred in      responding to Plaintiff's motion to stay the

Sanctions Motion and the motion to strike the Sanctions Motion

(doc. nos. 1121 and 1130), and the costs and attorney's fees

incurred    in   preparing      for    and   attending     the    hearing      on

February 11, 2019.        Defendants' application for fees and costs

shall be filed within twenty-one (21) days hereof.

     Finally, two days after the hearing of February 11, 2019,

Plaintiff    filed    a    motion     to    stay   the   decision      on    this

Sanctions    Motion   pending       resolution     of    its   own   sanctions



                                       15
motions - one filed on January 9, 2019 (doc. 1134) and one not

yet filed.     Plaintiff contends that it seeks as a sanction

default judgment as to the liability on its lost profits

claim.    The basis of Plaintiff's first motion for sanctions


centers around the deposition of Kim Rio taken on September 6,

2017, and relates to allegedly false affidavits created in

2005.     Plaintiff contends that its theory of deception was

confirmed at the deposition of Bill Shnowske on April 12,

2018.    The facts underlying the unfiled motion for sanctions -

the missing Roger Leon e-mails - was known to Plaintiff in

2015,    Yet, Plaintiff has waited until the shadow is on the

door to file its motions for sanctions.      The Court will not

abide by this gamesmanship.     Plaintiff's motion to stay the

decision of this Court on the Sanctions Motion (doc. no. 1155)

is hereby DENIED.

        ORDER ENTERED at Augusta, Georgia, this Tl^day of
February, 2019.




                                  . RANlDAZ HALL/ CHIEF JUDGE
                                        STATES   DISTRICT COURT
                                 S0UTHF:RN DISTRICT OF GEORGIA




                               16
